PD-0114-15
                                                     IN THE

                                    COURT OF CRIMINAL APPEALS

                                                    OF TEXAS


      FERNANDO MAGALDE                                     §
                       Appellant                           §
                                                                   CAUSE NO 08-12-00064-CR
                                                           §
         V-      •                                                 & 08-12^00065-CR
                                                           §
     THE STATE OF TEXAS

                      Appellee                             §
                                                                                             FILED IN
                             MDTION FOR EXTENSION OF TIME TO FILE                          CRIMINAL APPEALS
                               PETITION FOR DISCRETIONARY REVIEW                         ,._,_ n„„,„
                                  :          ;                                           FEB 02 ^j

                                                                                       Abel Acosta, Clerk
      TO THE HONORABLE COURT OF CRIMINAL APPEALS



            COMES     Now,   The Appellant Fernando Magalde Pro se to file this                    Motion

for an extension of time of 90 days to prepare and file his out of time motion

and     /Petition for Discretionary Review/In support thereof will show the court

the following
                                                           I


On    January        14/2015/The     court          of     Criminal   Appeals recently ruled d>n favor

of    the     .^Appellant     granting his            Application*! for Writ of Habeas pursuant to

Article       11.07    T-C.C.P      An        the   Opportunity        to file an Out-of-time petition

for    Discretionary         Review      of     the        judgment of the 8th Court of Appeals that

affirmed       his     Conviction        in    TC     NO       20110D06141/TC NO 20110D05035   from the

120th District Court of El Paso County ,the order requires that the petition _•
be filed       30 days after the mandate has issued -Writ NO 82/561-®!




                    RECEIVEDIN
                 0URT OF CRIMINAL APPEAL
                        JAN 29 2015

                     Abel Acosta, Clerk
                                                          II


Therefore totadeqaatelyy discharge his Responsibilities Applicant Respectforly

seeks   an    extension       of       90    days,the additional time will allow hi™;to review

court   Documents       and   Determine             the        best   approch in preparing his petition

and the arqument of the issues presented therein / /                            as   Such   this   motion

is   made in good faith and is in no way meant to delay of hinder the appellate

process, / Appellant          is       pro     se     and without Counsel and needs the addition

time    to    Conduct     Research ancf Case Laws in an efforded to provide the court

with a Meaningful arqument for review



                                                    PRAfER


  Wherefore Premises Considered, Appellant motion for an extension of time and

qrant the relief prayed for herein


                                                                              Respectfully Submitted

                                                                              Fernando Maqalde TDCJ-#
                                                                              01828858
                                                                              McConnell Unit
                                                                              3001 S/Emily DR
                                                                              Beeville,Texas 78102



                                        CERTIFICATE OF SERVICE




     I/Fernando     Maqalde        /    hereby-certify that a true and correct copy of the

above   foreqoinq       instrument            has     been       sent   to the clerk of the Court of

Criminal     Appeals      P.O.Box           12308 Capito.l Station Austin,Texas 78711, ON THIS

—^^        day of vQftl       gag            2015 By placing the same in the U. S Postage Mail
box here at the McConnell Unit



                                                                              Respectfully Submitted

                                                                              Fenando Maqalde TDCJ-#
                                                                              01828858
             FERNANDO MAGALDE -V. THE STATE OF TEXAS                 RE:WR-82,561-01


The the Clerk of said court

       Please      find     enclosed    the     appellants    Motion for an extension of time

appellant        recieved     the     opinion   of   the court in the above Referance number

granting     his     Writ Applicafcioni for Hebeas Relief /as such the opinion states

that    he   is to file his out-of-time petition for Discretionary Review 30 days

after     issuance      of    the     mandate    /Appellant    has not recieved a copy of such

and     felted     it     best   to    seek   addition time     with that said please date sstamp

and file the -..attached motion for a ruling by this Honorable Court




                                                                     Respectfully

                                                                      Fernando     Magaldo   /TDCJ
                                                                      # 1828058
                                                                      McConnell Unit
                                                                      3001 S,Emily DR
                                                                      Beeville Texas 78102
                                                                      t   /   26    / 2015




                                                                    ^U>74^?0 c